DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s amendment filed September 14, 2022.    Claims 1-20 are pending.  
 
Claim Rejections - 35 USC § 103 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


  Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter (4,980,747) taken with Shank (10,243,047).
Hutter teaches a method of fabricating an electronic device, comprising: forming a trench (26 in Fig 3, col 5, lines 22-35) in a semiconductor substrate 10/12/14 (Figs 1-4; col 4, line 32 to col 5) in an separate area adjacent to the trench, the trench 26 extending through a first silicon oxide layer 16, a second silicon oxide layer 20 and a silicon nitride layer 18 between the first and second silicon oxide layers (Figs 2-3; col 4, line 54 to col 5, line 35); filling the trench with polysilicon 53 (Fig 6, col 6, lines 20-39) that extends over a surface of the first silicon oxide layer 20; removing the polysilicon 53 over the surface of the first silicon oxide layer 20 (Fig 7, col 6, lines 40-58) and removing the first silicon oxide layer 20 (Fig 7), thereby exposing the silicon nitride layer 18 and forming an exposed portion of the polysilicon at a top of the trench (col 6, lines 40-58); oxidizing the exposed portion of the polysilicon, thereby forming a silicon oxide cap (58 in Fig 7; col 6, lines 59-65) at the top of the trench; selectively removing the silicon nitride layer 18 (Figs 8-10) thereby exposing the second silicon oxide layer 16 (Figs 8-10; col 5, lines 39-55); and removing the second silicon oxide layer 16 and the silicon oxide cap 58 (Fig 10, col 7, lines 51-55; Figs 8-10), thereby exposing the polysilicon 53 at the top of the trench (Fig 10).  Re-claim 20, further comprising forming a transistor (col 7, lines 12-24 for transistor) extending into the semiconductor substrate in the separate area.
Re-claim 19: As applied above, Hutter already teaches the trench formed in the semiconductor substrate, but lacks mentioning the trench in the semiconductor substrate around an enclosed area. 
However, Shank teaches (at Figs 1 and 4) wherein the trench extends deep into the semiconductor material 12, and wherein the trench comprises a ring-shaped trench structure (28,28”,28”’ in Fig 4, col 6, lines 12-29) around an enclosed area, wherein a transistor 18 is formed in the enclosed area (Figs 1,4; col 4, lines 1-67).  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the electronic device of Hutter by employing the trench comprising the ring-shaped trench structure in the semiconductor substrate around the enclosed area for the transistors, as taught by Shank.  This is because of the desirability to provide the ring-shaped deep trench structure in order to isolate and prevent coupling between device depletion regions of a plurality of transistors, thereby improving the reliability of the integrated circuit.  

  Claims 1,7 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Hutter (4,980,747) and Rutten (5,889,293).
Re-claim 1, Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) a method of fabricating an integrated circuit (IC), comprising: forming a layer stack on a substrate 50 of silicon semiconductor material (col 6, lines 33-40), the layer stack comprising silicon nitride layer 54 (Fig 3, col 6, lines 33-43) on a first silicon oxide layer 52, with a second silicon oxide layer 56 on the silicon nitride layer 54, the substrate 50 comprising a semiconductor material having a top surface (col 6, lines 33-40; Figs 3-8); etching through the layer stack 56/54/52 to form at least one trench 58 into the semiconductor material (col 6, lines 55-67; Fig 3); forming a dielectric liner 64 (Fig 3; col 6, lines 65-67 to col 7, line 3) on sidewalls and on a bottom of the trench; forming a polysilicon layer 70 (Fig 6, col 8, lines 1-25) on the dielectric liner, wherein the polysilicon layer 70 fills the trench and extends over the top surface; performing a chemical mechanical planarization (CMP) process (col 8, lines 26-35) stopping on the silicon nitride layer 54 (Fig 7) to remove the polysilicon layer and the second silicon oxide layer 56 to form a trench structure having a polysilicon fill 70’; after the CMP processing, thermally oxidizing the polysilicon layer to form a fill silicon oxide layer 74 (Fig 7, col 8, lines 35-50), and after forming  the fill silicon oxide layer, removing the silicon nitride layer 54 (Fig 8, col 8, lines 40-50) and a portion of the fill silicon oxide layer 74 (Fig 8).  Re-claim 7, further comprising a wet oxide etch (col 8, lines 45-55) for removing a portion of  the fill silicon oxide layer 74 (Fig 8) after the removing of the silicon nitride layer 54 (Fig 8). 
Re-claim 1: As described above, Fulton already teaches removing the portion of the fill silicon oxide layer formed over the polysilicon fill, but lacks exposing the polysilicon fill.
However, Hutter teaches an integrated circuit comprising a trench structure having a polysilicon fill 53 (Figs 6-7; col 6, lines 20-65); oxidizing the exposed portion of the polysilicon layer, thereby forming a fill silicon oxide layer (58 in Fig 7; col 6, lines 59-65); and after forming the fill silicon oxide layer 58,  removing the silicon nitride layer 18 (Figs 8-10) and the fill silicon oxide layer 58 (Fig 10, col 7, lines 51-55; Figs 8-10), thereby exposing the polysilicon fill 53 (as shown in Fig 10).  Rutten teaches  an integrated circuit comprising a trench comprising the polysilicon fill 26 exposing at a top surface (Figure 6, col 8, lines 43-40), instead of having the polysilicon fill 26 covered with a top insulation 28 (at Figure 5, col 8, lines 23-42), where the insulation includes silicon oxide (col 7, lines 9-12), and wherein polysilicon is filled into the trench to form the polysilicon fill 26 (col 7, line 40-43 for polysilicon).
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to provide the IC of Fulton by removing the fill silicon oxide layer, thereby exposing the polysilicon fill, as taught by Hutter and Rutten.  This is because of the desirability to expose the top surface of the polysilicon fill so that an electrical connection can be made to the polysilicon fill in manufacturing of the integrated circuit.

  Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), as applied to claims 1,7, and further of Shank (10,243,047).
Fulton, Hutter and Rutten teach the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; Re-claim 2, Fulton teaches (at col 6, lines 63-67) the trench extending 1-5 µm into the semiconductor material 50, wherein the trench structure comprise a trench isolation (Figs 3-8). 
Re-claims 2-3: As applied above, Fulton already teaches the trench structure but lacks providing the trench structure in a ring-shaped which provides an enclosed area of the semiconductor material, and Re-claim 3, forming at least one STI region inside the enclosed area and the STI region enclosing at least one transistor.
However,  Shank teaches (at Figs 1 and 4) wherein the trench extends 10-150 µm deep into the semiconductor material 12 (col 4,lines 40-50), and wherein the trench structure comprises a trench isolation that is ring-shaped (28 in Fig 4, col 6, lines 12-29)  which provides an enclosed area of the semiconductor material; and Re-claim 3, further comprising forming at least one shallow trench isolation (STI) region 22 (col 4,lines 1-10; Figs 1-4) inside the enclosed area, the STI region enclosing at least one transistor 18 (Figs 1,4; col 4, lines 1-67). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the IC of Fulton by employing the trench structure in ring-shaped which provides the enclosed area with the STI region for enclosing the transistors, as taught by Shank.  This is because of the desirability to provide the ring-shaped deep structure in order to isolate and prevent coupling between device depletion regions of a plurality of transistors, thereby improving the reliability of the integrated circuit.  Furthermore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the trench of Fulton by selecting the portion of the prior art's range of trench depth from 1-5µm as taught by Fulton and from 10-150 µm, as taught by Shank, which is overlapping and within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

  Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), as applied to claims 1,7, and further of   Hu (2018/0130869) and Hu (10,163,680).
Fulton, Hutter and Rutten teach the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; and Re-claim 4, wherein Fulton teaches (at col 6, lines 63-67; Figs 3,9-11) the trench extending 1-5 µm into the semiconductor material 50, wherein the polysilicon fill 70 is doped (col 8, lines 1-10; Fig 6) to provide the trench structure, wherein the semiconductor material 50 surrounds the trench structure; and Re-claim 5, wherein the dielectric liner comprises a layer of silicon nitride 80 (Figs 9-11) over a layer of silicon oxide 64 (Figs 9-11,3, col 8, line 60 to col 9, line 6; col 6, line 63 to col 7, line 3)  that provides a dielectric for the trench structure. 
Re-claims 4-5:  As described above, Fulton already teaches the trench filled with the doped polysilicon fill 70 for the trench structure, but lacks employing the trench structure as a trench-based capacitor by forming a contact to the polysilicon fill and a contact to the semiconductor material.
However,  Hu ‘869 teaches (at Fig3,2A-2H; para 21-40) forming the trench structure (Fig 3,2G), wherein the trench structure comprises a trench-based capacitor (Abstract) comprising the doped polysilicon fill 218 (Fig 2G; para 32) by forming a contact (328 in Fig 3; para 40,36-39) to the polysilicon fill 218/218a and a contact (326 in Fig 3; para 40,36-39) to the semiconductor material 206 (paragraphs 37,21-23) that surrounds the trench structure; and wherein the dielectric liner comprises a layer of silicon nitride 215 (Fig 2F,3; para 31-32) over a layer of silicon oxide 214 that provides a capacitor dielectric for the trench-based capacitor.  Hu ‘680 teaches (at Figs 1B,2A-3; col 3, line 52 to col 14) forming the trench structures 174 and 114 (Fig 1B), wherein the trench structure 174 comprises a trench-based capacitor (col 8, lines 10-20) comprising the doped polysilicon fill 178 (col 2, lines 59-65; col 3, lines 10-21) by forming a contact (VTR in Fig 1B; col 7, line 61 to col 8 line 32) to the polysilicon fill 178 and a contact (VBIAS in Fig 1B, col 8,lines 21-32) to the semiconductor material 182 that surrounds the trench structure.  
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the IC of Fulton by employing the trench structure to form the trench-based capacitor with the contact to the polysilicon fill/layer and the contact to the semiconductor material that surrounds the trench structure, and with the trench liner comprising the layer of silicon nitride formed over the layer of silicon oxide, as taught by Hu’869 and ‘680.  This is because of the desirability to employ the method of forming the trench structure for forming the trench-based capacitor, wherein contacts are formed in order to operate of the trench-based capacitor.  Furthermore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the trench of Fulton by selecting the portion of the prior art's range of trench depth from 1-5µm as taught by Fulton, which is overlapping and within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), as applied to claims 1,7, and further of Okamura (5,691,229).
Fulton, Hutter and Rutten teach the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; Re-claim 6, Fulton teaches (at col 8, lines 42-50) the removing of the layer of silicon nitride by using a hot phosphoric acid etch solution.
Re-claim 6: As described above , Fulton already teaching using a hot phosphoric acid to remove the layer of silicon nitride, but lacks mentioning at a temperature from 150°C to 190°C.
 However, Okamura teaches (at col 7,lines 61-67; Figs 4D-4E) removing of the layer of silicon nitride by using a hot phosphoric acid etch solution at a temperature at 160°C.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by selecting the portion of the prior art's temperature of about  160°C, as taught by Okamura, which is within the range of applicant's claims, because of the desirability to remove the silicon nitride in a selective manner, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 
  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), as applied to claims 1,7, and further of  Hieda (5,736,760).
Fulton, Hutter and Rutten teach the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; Re-claim 8, Fulton teaches thermally oxidizing the polysilicon layer to form the polysilicon oxide layer 74 having a thickness (Fig 7, col 8, lines 35-50).
Re-claim 8: As described above, Fulton already teaches thermal oxidizing to form the fill silicon oxide layer 74 having a thickness, but lacks mentioning the thickness in a range from  10nm to 30 nm. 
 However,  Hieda teaches (at col 9, lines 35-45) thermal oxidizing to form the fill silicon oxide layer having a thickness of about 10nm. 
The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by selecting the portion of the prior art's thickness of approximately 10 nm for the fill silicon oxide layer, as taught by Hieda, which is within the range of applicant's claims, because of the desirability to remove the silicon nitride in a selective manner, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), as applied to claims 1,7, and further of Cheng (2007/0224757), Sucher (2018/0342416) and Strachan (2017/0200712).
Fulton, Hutter and Rutten teach the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein.  Re-claim 9, Fulton teaches (at col 6, line 33 to col 4; Fig 3) wherein the etching through the layer stack 56/54/52 and forming the at least one trench, comprises: a first etch process wherein the second silicon oxide layer 56 (col 6, lines 42-60) functioning as a hard mask oxide is etched using a photoresist pattern (col 6, lines 55-58 for using conventional lithographic and etching technique, where the photoresist pattern is inherently employed in the lithographic technique) to form a hard mask pattern; and wherein a second etching process after the first etching process where the silicon nitride layer 54, the first silicon oxide layer 52, and the substrate 50 are all together etched using the hard mask pattern by an etch process comprising reactive-ion etching (col 6, lines 55-58 for RIE to form a deep trench at col 6, lines 63-66).
Re-claim 9: As described above, Fulton already teaches etching the layer stack to form the at least one trench, but lacks mentioning a two-step etch process by first etching the second silicon oxide layer using the photoresist pattern, then ashed and wet cleaned to remove the photoresist pattern, and then second etching the silicon nitride layer, the first silicon oxide layer, and the substrate all together using the hard mask pattern by deep reactive-ion etching (DRIE).
However,  Cheng teaches (at Figs 4-7; para 36-51) etching through the layer stack 13/12/11 and forming the DT (i.e. the trench) comprising a two-step etch process comprising a first etch process wherein the second silicon oxide layer 13 functioning as a hard mask oxide is etched using a photoresist pattern (para 41) to form a hard mask pattern 13 (Fig 4, para 41-43), which is then ashed and remove the photoresist pattern (para 42 for stripping by using a conventional chemical strip), and a second etch process after the first etch process where the silicon nitride layer, the first silicon layer, and the substrate are all together etched using the hard mask pattern 13 using an etch process comprising reactive-ion etching (RIE, paragraphs 45-51, to form a deep trench 26 (Fig 7, para 45-51).  Sucher teaches (at paragraphs 22; Figs 1A-1F, para 20-28) employing the deep reactive ion etching (DRIE) to etch the layer stack 110/109/108 and the substrate 105 to form the trench using the photoresist pattern to form the hard mask pattern 110, wherein the photoresist pattern 112 is etched and cleaned (para 22) to remove the photoresist pattern.  Strachan teaches (at paragraph 25) wherein the photoresist pattern 144 is etched and wet cleaned to remove the photoresist pattern.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit of Fulton by employing the two-step etch process by first etching the second silicon oxide layer using the photoresist pattern, then ashed and wet cleaned to remove the photoresist pattern, and then second etching the silicon nitride layer, the first silicon layer, and the substrate all together using the hard mask pattern by deep reactive-ion etching (DRIE), as taught by Cheng, Sucher and Strachan, because these etching process steps and removing process steps are effective and proven the art to form the deep trench (the DT) into the substrate and remove the photoresist t. This is because of the desirability to employ the etching processes as proven the art for forming the deep trench and for removing the photoresist pattern in a reliable and effective manner, there improving the reliability of the integrated circuit.

  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), as applied to claims 1,7, and further of  Sucher (2018/0342416).
Fulton, Hutter and Rutten teach the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; and Re-claim 10, Fulton teaches the polysilicon layer 70 (Fig 6, col 8, lines 9-15) having a thickness as deposited of 2000nm to 3000 nm (col 8, line 12 for 2-3 µm thick).
Re-claims : As applied above, Fulton teaches the polysilicon layer having a thickness of 2000 nm to 3000nm while claim 10 recites 800 nm to 2 µm. 
 However, Fulton teaches the polysilicon layer 70 (Fig 6, col 8, lines 9-15) having a thickness as deposited of 2 µm to 3 µm (col 8, line 12 for 2-3 µm thick).  Sucher teaches (at paragraph 31; Fig 1C) the polysilicon layer 118 having a thickness as deposited of 1.6 to 2.2 µm (para 31 for thickness).
 	The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the polysilicon layer of Fulton by selecting the portion of the prior art's range of thickness, as taught by Fulton and Sucher of about 1.6 µm to 2.2 µm, which is overlapping and within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), as applied to claims 1,7, and further of  Davis (2011/0275168) and Hu (2016/0308007).
Fulton, Hutter and Rutten teach the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; and Re-claim 11, wherein Fulton teaches removing the polysilicon layer and the second silicon oxide layer 56 by  performing the CMP processing (col 8, lines 26-35; Fig 7) stopping on the silicon nitride layer 54.
Re-claim 11: As applied above, Fulton teaches the CMP processing stopping on the silicon nitride layer, but lacks removing at least 205 of a thickness of the silicon nitride layer. 
 However, Davis teaches (at Figs 2A-2B, paragraph 23-25) wherein the CMP processing stopping on the silicon nitride layer 211 removes about 23% of an original thickness of the silicon nitride layer (paragraph 29 for remaining of 1.5 kÅ of the silicon nitride layer from the original thickness of 1.95 kÅ; or about up to 50% of an original thickness of the silicon nitride layer  211(paragraph 24 for the SiNx layer 211 of 500-2500 Angstroms; and paragraph 25 remaining thickness of the silicon nitride layer for a ±10% for a 1200 Å target; Figs 2A-2B).
Hu teaches (at Figs 2I-2J, paragraph 29) wherein the CMP processing stopping on the silicon nitride layer 211 removes a portion of an original thickness of the silicon nitride layer 132, wherein as shown from Figure 2I to Figure 2J, after the CMP processing stopping on the silicon nitride layer 132, Figure 2J shows about one half of the thickness of the silicon nitride layer 132 is still remained on the layer of pad oxide 130.
 The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to perform the CMP processing to remove the polysilicon layer and the second silicon oxide layer stopping on the silicon nitride layer of Fulton by removing a portion of the thickness of the silicon nitride layer about 23% (or up to about 50%) of the thickness of the silicon nitride layer, as taught by Davis and Hu.  This is because of the desirability to ensure the CMP processing to completely remove the polysilicon layer and the second silicon oxide layer from the substrate, there improving the reliability of the integrated circuit.


  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), taken with Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229).
Re-claim 12, Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) a method of fabricating an integrated circuit (IC), comprising: forming a layer stack on a silicon substrate 50 (col 6, lines 33-40), the layer stack comprising silicon nitride layer 54 (Fig 3, col 6, lines 33-43) on a first silicon oxide layer 52, with a second silicon oxide layer 56 on the silicon nitride layer 54;   etching through the layer stack 56/54/52 and forming the deep trench (DT) by comprising: a first etch process wherein the second silicon oxide layer 56 (col 6, lines 42-60) functioning as a hard mask oxide is etched using a photoresist pattern (col 6, lines 55-58 for using conventional lithographic and etching technique, where the photoresist pattern is inherently employed in the lithographic technique) to form a hard mask pattern; after the first etching process, a second etching process comprising  reactive-ion etching  (col 6, lines 55-58 for RIE to form a deep trench at col 6, lines 63-66) etching through the silicon nitride layer 54 and the first silicon oxide layer 52, and into the silicon substrate 50 to form at least one deep trench (DT) 58 (Fig 3) that is at up to 5 µm (col 6, lines 63-66 for deep trench of 1-5 µm) into the silicon substrate 50; forming a dielectric liner (Figs 3,9-10) on sidewalls and on a bottom of the DT comprising a second liner layer 80 (Figs 9-11,3, col 8, line 60 to col 9, line 6; col 6, line 63 to col 7, line 3) on a first liner 64 comprising a thermal oxide layer (col 6, line 63 to col 7, line 3); forming a polysilicon layer 70 (Fig 6, col 8, lines 1-25) on the dielectric liner, wherein the polysilicon layer 70 fills the trench and extends lateral to the DT; chemical mechanical planarization (CMP) process (col 8, lines 26-35) stopping on the silicon nitride layer 54 (Fig 7) to remove the polysilicon layer and the second silicon oxide layer 56 to form a DT structure having a polysilicon fill 70’; 
thermally oxidizing the polysilicon fill by an oxidation process at a temperature from 900°C to 1000°C after the CMP processing to oxidize exposed regions of the polysilicon fill thereby forming a fill silicon oxide layer 74 (Fig 7, col 8, lines 35-50), and after forming the fill silicon oxide layer, removing the silicon nitride layer 54 (Fig 8, col 8, lines 40-50) using a hot phosphoric acid solution (col 8, lines 40-50) performed at a hot temperature; wet etching to remove the first silicon oxide layer 52 and a portion of the fill silicon oxide layer 74 (col 8, lines 45-55; Fig 8); and forming at least one transistor (col 3, lines 50-52 for forming the trench structures with devices IC; col 3,lines 24-30 for transistor of bipolar).
Re-claim 12: As described above, Fulton already teaches removing the portion of the fill silicon oxide layer formed over the polysilicon fill, but lacks exposing the polysilicon fill.
However, Hutter teaches an integrated circuit comprising a trench structure having a polysilicon fill 53 (Figs 6-7; col 6, lines 20-65); oxidizing the exposed portion of the polysilicon layer, thereby forming a fill silicon oxide layer (58 in Fig 7; col 6, lines 59-65); and after forming the fill silicon oxide layer 58,  removing the silicon nitride layer 18 (Figs 8-10) and the fill silicon oxide layer 58 (Fig 10, col 7, lines 51-55; Figs 8-10), thereby exposing the polysilicon fill 53 (as shown in Fig 10).  Rutten teaches  an integrated circuit comprising a trench comprising the polysilicon fill 26 exposing at a top surface (Figure 6, col 8, lines 43-40), instead of having the polysilicon fill 26 covered with a top insulation 28 (at Figure 5, col 8, lines 23-42), where the insulation includes silicon oxide (col 7, lines 9-12), and wherein polysilicon is filled into the trench to form the polysilicon fill 26 (col 7, line 40-43 for polysilicon).
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to provide the IC of Fulton by removing the fill silicon oxide layer, thereby exposing the polysilicon fill, as taught by Hutter and Rutten.  This is because of the desirability to expose the top surface of the polysilicon fill so that an electrical connection can be made to the polysilicon fill in manufacturing of the integrated circuit.





 Re further claim 12: As described above, Fulton already teaches etching the layer stack to form the deep trench (DT), but lacks mentioning a two-step etch process by first etching the second silicon oxide layer using the photoresist pattern, then ashed and wet cleaned to remove the photoresist pattern, and then second etching the silicon nitride layer, the first silicon layer, and the substrate all together using the hard mask pattern by deep reactive-ion etching (DRIE).  Re further claim 12, as described above, Fulton already teaches thermal oxidizing to form the polysilicon oxide layer 74 and using a hot phosphoric acid solution to remove the layer of silicon nitride, but lacks mentioning a dry oxidation and a temperature from 150°C to 190°C for the hot phosphoric acid solution,
However,  Cheng teaches (at Figs 4-7; para 36-51) etching through the layer stack 13/12/11 and forming the deep trench (DT) comprising a two-step etch process comprising a first etch process wherein the second silicon oxide layer 13 functioning as a hard mask oxide is etched using a photoresist pattern (para 41) to form a hard mask pattern 13 (Fig 4, para 41-43), which is then ashed and remove the photoresist pattern (para 42 for stripping by using a conventional chemical strip), and a second etch process after the first etch process where the silicon nitride layer, the first silicon layer, and the substrate are all together etched using the hard mask pattern 13 using an etch process comprising reactive-ion etching (RIE, paragraphs 45-51, to form a deep trench 26 (Fig 7, para 45-51).  Sucher teaches (at paragraphs 22; Figs 1A-1F, para 20-28) employing the deep reactive ion etching (DRIE) to etch the layer stack 110/109/108 and the substrate 105 to form the trench using the photoresist pattern to form the hard mask pattern 110, wherein the photoresist pattern 112 is etched and cleaned (para 22) to remove the photoresist pattern.  Strachan teaches (at paragraph 25) wherein the photoresist pattern 144 is etched and wet cleaned to remove the photoresist pattern.  Furthermore, Okamura teaches (at col 7,lines 61-67; Figs 4D-4E) removing of the layer of silicon nitride by using a hot phosphoric acid etch solution at a temperature at 160°C, wherein thermal oxidizing to form the polysilicon oxide layer is performed in a dry oxidation process at a temperature at 900°C (col 2, lines 8-12: Fig 1B).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit of Fulton by employing the two-step etch process by first etching the second silicon oxide layer using the photoresist pattern, then ashed and wet cleaned to remove the photoresist pattern, and then second etching the silicon nitride layer, the first silicon layer, and the substrate all together using the hard mask pattern by deep reactive-ion etching (DRIE), as taught by Cheng, Sucher and Strachan, because these etching process steps and removing process steps are effective and proven the art to form the deep trench (the DT) into the substrate and remove the photoresist t. This is because of the desirability to employ the etching processes as proven the art for forming the deep trench and for removing the photoresist pattern in a reliable and effective manner, there improving the reliability of the integrated circuit.  The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by selecting the portion of the prior art's temperature of about 160°C and thermal oxidizing to form the polysilicon oxide layer in the dry oxidation at the temperature at 900°C, as taught by Okamura, which is within the range of applicant's claims, because of the desirability to remove the silicon nitride in a selective manner, and because thermal oxidizing by the dry oxidation process are alternative and art recognized equivalent oxidation process to form the polysilicon oxide layer, and because it has been held to be obvious to select a value in a known range of temperature by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 

  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), taken with Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Shank (10,243,047).
The relied references including Fulton teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 13, wherein Fulton teaches (at col 6, lines 63-67) the trench extending 1-5 µm into the semiconductor material 50, wherein the trench structure comprise a DT trench isolation structure (Figs 3-11, col 8, lines 61-65). 
Re-claim 13: As applied above, Fulton already teaches the deep trench (DT) structure as a DT isolation structure but lacks providing the trench structure as a DT isolation structure that is a ring-shaped which provides an enclosed area of the silicon substrate, and forming at least one STI region inside the enclosed area. 
However,  Shank teaches (at Figs 1 and 4) wherein the trench extends 10-150 µm deep into the semiconductor material 12 (col 4,lines 40-50), and wherein the trench structure comprises a trench isolation that is ring-shaped (28 in Fig 4, col 6, lines 12-29)  which provides an enclosed area of the semiconductor material; and further comprising forming at least one shallow trench isolation (STI) region 22 (col 4,lines 1-10; Figs 1-4) inside the enclosed area for at least one transistor 18 (Figs 1,4; col 4, lines 1-67). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the IC of the relied references including Fulton by employing the trench structure in ring-shaped which provides the enclosed area with the STI region for enclosing the transistors, as taught by Shank.  This is because of the desirability to provide the ring-shaped deep structure in order to isolate and prevent coupling between device depletion regions of a plurality of transistors, thereby improving the reliability of the integrated circuit.  Furthermore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the trench of Fulton by selecting the portion of the prior art's range of trench depth from 1-5µm as taught by Fulton and from 10-150 µm, as taught by Shank, which is overlapping and within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934)



  Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), taken with Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Hu (2018/0130869) and Hu (10,163,680).
The relied references including Fulton teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 14 , wherein Fulton teaches (at col 6, lines 63-67; Figs 3,9-11) the trench extending 1-5 µm into the semiconductor material 50, wherein the polysilicon fill 70 is doped (col 8, lines 1-10; Fig 6) to provide the trench structure, wherein the semiconductor material 50 surrounds the DT trench structure; and Re-claim 15, wherein the dielectric liner comprises a  silicon nitride layer 80 (Figs 9-11) and a silicon oxide layer 64 (Figs 9-11,3, col 8, line 60 to col 9, line 6; col 6, line 63 to col 7, line 3)  that provide a dielectric for the trench structure. 
Re-claims 14-15:  As described above, Fulton already teaches the trench filled with the doped polysilicon fill 70 for the DT trench structure, but lacks employing the DT trench structure as a trench-based capacitor by forming a contact to the polysilicon fill and a contact to the silicon substrate. 
However,  Hu ‘869 teaches (at Fig3,2A-2H; para 21-40) forming the DT trench structure (Fig 3,2G), wherein the DT trench structure comprises a trench-based capacitor (Abstract) comprising the doped polysilicon fill 218 (Fig 2G; para 32) by forming a contact (328 in Fig 3; para 40,36-39) to the polysilicon fill 218/218a and a contact (326 in Fig 3; para 40,36-39) to the silicon 206 (paragraphs 37,21-23) that surrounds the trench structure; and wherein the dielectric liner comprises a layer of silicon nitride 215 (Fig 2F,3; para 31-32) over a layer of silicon oxide 214 that provides a capacitor dielectric for the trench-based capacitor.  Hu ‘680 teaches (at Figs 1B,2A-3; col 3, line 52 to col 14) forming the DT trench structures 174 and 114 (Fig 1B), wherein the DT trench structure 174 comprises a trench-based capacitor (col 8, lines 10-20) comprising the doped polysilicon fill 178 (col 2, lines 59-65; col 3, lines 10-21) by forming a contact (VTR in Fig 1B; col 7, line 61 to col 8 line 32) to the polysilicon fill 178 and a contact (VBIAS in Fig 1B, col 8,lines 21-32) to the silicon 182 that surrounds the trench structure.  
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the IC of the relied references including Fulton by employing the DT trench structure to form the DT trench-based capacitor with the contact to the polysilicon fill/layer and the contact to the semiconductor material that surrounds the trench structure, and with the trench liner comprising the layer of silicon nitride formed over the layer of silicon oxide, as taught by Hu’869 and ‘680.  This is because of the desirability to employ the method of forming the trench structure for forming the trench-based capacitor, wherein contacts are formed in order to operate of the DT trench-based capacitor.  Furthermore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the trench of Fulton by selecting the portion of the prior art's range of trench depth from 1-5µm as taught by Fulton, which is overlapping and within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), taken with Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), further with Hu (2018/0130869) and Hu (10,163,680), as applied to claim 14 above, and further of Hieda (5,736,760).
The relied references including Fulton, Cheng, Sucher, Strachan and Okamura teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 16, Fulton teaches thermally oxidizing the polysilicon layer to form the polysilicon oxide layer 74 having a thickness (Fig 7, col 8, lines 35-50).
Re-claim 16: As described above, Fulton already teaches thermal oxidizing to form the fill silicon oxide layer 74 having a thickness, but lacks mentioning the thickness in a range from 10 nm to 30 nm. 
 However,  Hieda teaches (at col 9, lines 35-45) thermal oxidizing to form the fill silicon oxide layer having a thickness of about 10 nm. 
 The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by selecting the portion of the prior art's thickness of approximately 10 nm for the fill silicon oxide layer, as taught by Hieda, which is within and overlapping the range of applicant's claims, because of the desirability to remove the silicon nitride in a selective manner, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton (4,666,556), Hutter (4,980,747) and Rutten (5,889,293), taken with Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Sucher (2018/0342416).
The relied references including Fulton, Cheng, Sucher, Strachan and Okamura teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 17, Fulton teaches the polysilicon layer 70 (Fig 6, col 8, lines 9-15) having a thickness as deposited of 2000nm to 3000 nm (col 8, line 12 for 2-3 µm thick).
Re-claim 17: As applied above, Fulton teaches the polysilicon layer having a thickness of 2000 nm to 3000nm while claim 10 recites 800 nm to 2µm. 
 However, Fulton teaches the polysilicon layer 70 (Fig 6, col 8, lines 9-15) having a thickness as deposited of 2 µm to 3 µm (col 8, line 12 for 2-3 µm thick).  Sucher teaches (at paragraph 31; Fig 1C) the polysilicon layer 118 having a thickness as deposited of 1.6 µm to 2.2 µm (para 31 for 1.6-2.2 µm thick).
 	The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the polysilicon layer of the relied references including Fulton by selecting the portion of the prior art's range of thickness, as taught by Fulton and Sucher of about 1.6 µm to 2.2 µm, which is overlapping and within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Hutter (4,980,747) and Rutten (5,889,293) taken with Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Davis (2011/0275168) and Hu (2016/0308007).
The relied references including Fulton, Cheng, Sucher, Strachan and Okamura teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 11, wherein Fulton teaches removing the polysilicon layer and the second silicon oxide layer 56 by  performing the CMP processing (col 8, lines 26-35; Fig 7) stopping on the silicon nitride layer 54.
Re-claim 18: As applied above, Fulton teaches the CMP processing stopping on the silicon nitride layer, but lacks removing at least 205 of a thickness of the silicon nitride layer. 
 However, Davis teaches (at Figs 2A-2B, paragraph 23-25) wherein the CMP processing stopping on the silicon nitride layer 211 removes about 23% of an original thickness of the silicon nitride layer (paragraph 29 for remaining of 1.5 kÅ of the silicon nitride layer from the original thickness of 1.95 kÅ; or about up to 50% of an original thickness of the silicon nitride layer  211(paragraph 24 for the SiNx layer 211 of 500-2500 Angstroms; and paragraph 25 remaining thickness of the silicon nitride layer for a ±10% for a 1200 Å target; Figs 2A-2B).
Hu teaches (at Figs 2I-2J, paragraph 29) wherein the CMP processing stopping on the silicon nitride layer 211 removes a portion of an original thickness of the silicon nitride layer 132, wherein as shown from Figure 2I to Figure 2J, after the CMP processing stopping on the silicon nitride layer 132, Figure 2J shows about one half of the thickness of the silicon nitride layer 132 is still remained on the layer of pad oxide 130.
 The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to perform the CMP processing to remove the polysilicon layer and the second silicon oxide layer stopping on the silicon nitride layer of the relied references including Fulton by removing a portion of the thickness of the silicon nitride layer about 23% (or up to about 50%) of the thickness of the silicon nitride layer, as taught by Davis and Hu.  This is because of the desirability to ensure the CMP processing to completely remove the polysilicon layer and the second silicon oxide layer from the substrate, there improving the reliability of the integrated circuit.


  Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Hutter (4,980,747) and Rutten (5,889,293), and further of Shank (10,243,047)
Re-claim 19, Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) a method of fabricating an electronic device, comprising: forming a trench 58 in a semiconductor substrate 50 (Fig 3, col 6, lines 33-40), the trench extending through a first silicon oxide layer 52, a second silicon oxide layer 56 and a silicon nitride layer 54 (Fig 3, col 6, lines 33-43) between the first and second silicon oxide layers; filling the trench with polysilicon 70 (Fig 6, col 8, lines 1-25) that extends over a surface of the first silicon oxide layer; removing the polysilicon (col 8, lines 26-40) over the surface of the first silicon oxide layer and removing the first silicon oxide layer 56, thereby exposing the silicon nitride layer 54 and forming an exposed portion of the polysilicon at a top of the trench (col 8, lines 26-40 after removing by polishing); oxidizing the exposed portion of the polysilicon 70, thereby forming a silicon oxide cap 74 (Fig 7, col 8, lines 35-50) at the top of the trench; selectively removing the silicon nitride layer 54 thereby exposing the second silicon oxide layer; and removing the second silicon oxide layer 56 and a portion of the silicon oxide cap 74 (Fig 8’ cl 8, lines 40-50). Re-claim 20, forming active and passive devices into the semiconductor substrate in the separate area adjacent to the trench (col 1, lines 1-20 and Fig 8)
Re-claim 19: As applied above, Fulton already teaches removing the fill silicon oxide layer formed on the polysilicon fill formed in the trench, but lacks removing the fill silicon oxide layer to expose the polysilicon fill.  
However, Hutter teaches an integrated circuit comprising a trench structure having a polysilicon fill 53 (Figs 6-7; col 6, lines 20-65); oxidizing the exposed portion of the polysilicon layer, thereby forming a fill silicon oxide layer (58 in Fig 7; col 6, lines 59-65); and after forming the fill silicon oxide layer 58,  removing the silicon nitride layer 18 (Figs 8-10) and the fill silicon oxide layer 58 (Fig 10, col 7, lines 51-55; Figs 8-10), thereby exposing the polysilicon fill 53 (as shown in Fig 10).  Rutten teaches  an integrated circuit comprising a trench comprising the polysilicon fill 26 exposing at a top surface (Figure 6, col 8, lines 43-40), instead of having the polysilicon fill 26 covered with a top insulation 28 (at Figure 5, col 8, lines 23-42), where the insulation includes silicon oxide (col 7, lines 9-12), and wherein polysilicon is filled into the trench to form the polysilicon fill 26 (col 7, line 40-43 for polysilicon).   
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to provide the IC of Fulton by removing the fill silicon oxide layer, thereby exposing the polysilicon fill, as taught by Hutter and Rutten.  This is because of the desirability to expose the top surface of the polysilicon fill so that an electrical connection can be made to the polysilicon fill in manufacturing of the integrated circuit.

 Re further claim 19: As described above, Fulton already teaches the trench formed in the semiconductor substrate, but lacks mentioning the trench in the semiconductor substrate around an enclosed area; and Re-claim 20 for forming a transistor into the semiconductor substrate. 
However, Shank teaches (at Figs 1 and 4) wherein the trench extends deep into the semiconductor material 12, and wherein the trench comprises a ring-shaped trench structure (28,28”,28”’ in Fig 4, col 6, lines 12-29) around an enclosed area, wherein a transistor 18 is formed in the enclosed area (Figs 1,4; col 4, lines 1-67).  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the electronic device of Fulton by employing the trench comprising the ring-shaped trench structure in the semiconductor substrate around the enclosed area for the transistors, as taught by Shank.  This is because of the desirability to provide the ring-shaped deep trench structure in order to isolate and prevent coupling between device depletion regions of a plurality of transistors, thereby improving the reliability of the integrated circuit.  
 
 

Response to Amendment  
Applicant's Amendment filed September 14, 2022 and remarks thereof with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822